By the Court.

In considering the arguments of the counsel for the discharge of the prisoners, and of the attorney general against it, I do not think it necessary to examine whether the “ nolle prosequi” be an acquittal of the crime, or whether the declarations of a deceased person, are or are not admissible as evidence on an indictment for robbery on the highway. The prisoners, it is stated, have been confined two terms, were ready for their trial at each term, and at the second term did by their counsel petition to be brought to their trial. The habeas corpus act, 31 Carolus 2. chap. 2. sec. 7, which is adopted by our constitution and our laws, enacted, That if any person committed for felony, upon his or their prayer or petition in open court to be brought to his trial, shall not be indicted and tried the second term after commitment, or upon his or their trial shall be acquitted, he or they shall be discharged from imprisonment. Upon this ground, therefore, the prisoners are entitled to their discharge : and it is ordered, that they be discharged upon payment of costs.